OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties herein, subject to the approval of the Court:
1. That the merchandise involved in the appeals for reappraisement enumerated in Schedule A attached consists of birch plywood exported from Finland;
2. That such merchandise is on the Final List, T.D. 54521, and is subject to duty on the basis of export value under Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165; and that said export value is in every case the appraised value less ocean freight and insurance as stated on the attached Schedule B ;
3. That no higher foreign value under Section 402a(d) of the Tariff Act of 1930, as amended, existed at the time of exportation of the involved merchandise;
4. That the appeals for reappraisement noted hereon are deemed submitted for decision upon the foregoing stipulations; and that Plaintiff abandons its appeal as to all other merchandise contained in the said appeals for reap-praisement.
On tbe agreed facts, I find that tbe proper basis for appraisement of tbe bircli plywood in question is statutory export value and bold that such value for tbe present merchandise is, in every case, tbe appraised value, less ocean freight and insurance as set forth in schedule “B,” hereto attached and made a part hereof.
Judgment will be rendered accordingly.